   Case 21-40065        Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41                Desc Main
                                     Document     Page 1 of 6

Thomas L. Kapioltas
The Kapioltas Law Firm, PLLC
2150 S. Central Expressway, Ste. 200
McKinney, Texas 75070
(214) 764-9232 – Phone
(888) 223-8151 – Fax

ATTORNEY FOR GVH, INC. and
THE FERBY CORPORATION

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                                                §
                                                      §
STEPS AMERICA, INC                                    §              CASE NO. 21-40065
                                                      §              (Chapter 11)
DEBTOR                                                §


 MOTION OF GVH, INC. AND THE FERBY CORPORATION TO COMPEL ASSUMPTION OR
   REJECTION OF THE LEASE AGREEMENT BETWEEN GVH, INC. AND THE FERBY
                   CORPORATION AND STEPS AMERICA, INC.

 Your rights may be affected by the relief sought in this pleading. You should read this
 pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case.
 If you oppose the relief sought by this pleading, you must file a written objection, explaining
 the factual and/or legal basis for opposing the relief. No hearing will be conducted on this
 Motion unless a written objection is filed with the Clerk of the United States Bankruptcy
 Court and served upon the party filing this pleading WITHIN FOURTEEN (14) DAYS
 FROM THE DATE OF SERVICE shown in the certificate of service unless the Court
 shortens or extends the time for filing such objection. If no objection is timely served and
 filed, this pleading shall be deemed to be unopposed, and the Court may enter an order
 granting the relief sought. If an objection is filed and served in a timely manner, the Court
 will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing,
 your objection may be stricken. The Court reserves the right to set a hearing on any matter.

 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, GVH, Inc. (“GVH” or “Landlord”) and The Ferby Corporation (“Ferby” or

“Owner”), by and through their attorney Thomas L. Kapioltas and The Kapioltas Law Firm, PLLC, and

moves this Court to Compel Assumption or Rejection of Lease Agreement between GVH and Ferby and

Steps America, Inc. (“Debtor”), dated October 1, 2015, for the commercial real estate commonly known as

4400 Preston Road, Frisco, Texas 75034 (“Premises”) and would show the Court as follows:


                                                  1
   Case 21-40065        Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41         Desc Main
                                     Document     Page 2 of 6

                                   JURISDICTION AND VENUE

   1. This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334. This is

a core proceeding under 28 U.S.C. § 157(b).

   2. Venue of this case and this Motion in this district is proper under 28 U.S.C. §§ 1408 and

1409. The statutory predicate for the relief requested herein is section 365 of the United States

Bankruptcy Code (the “Bankruptcy Code”).

                                          BACKGROUND

   3. Ferby is the Owner of the Premises and GVH acts as the Landlord for the Premises.

   4. Debtor is engaged in the business of providing remodeling services from the Premises.

   5. On October 1, 2015 Landlord, Owner and Debtor entered into the Commercial Lease

Agreement (“Lease”) for the use and occupancy of the Premises. A copy of the Lease is attached as

Exhibit 1.

   6. Section 7.01 of the Lease states “Tenant has taken possession of the Premises and accepts

the Premises in its “As Is” condition.”

   7. Section 1.06 of the Lease provides that Tenant will pay “Monthly installments of

$10,400.00, plus triple net for the first twelve months (which includes the payment by the Tenant of

real estate taxes (sic) (assessed by the City or County and assessment of bond payments and

common area maintenance), then adjusted annually…”

   8. Section 3.01 of the Lease provides that “During the Term, Tenant shall pay to Landlord in

advance on the 3rd day of each calendar month, without deduction or offset, prior notice or

demand…The Monthly Fixed Rent plus the CAM Expenses…collectively referred to herein as the

“Rent.””

   9. Debtor has failed to pay the full amount of the Rent and other charges for its use and

occupancy of the Premises since failing to pay the December 2020 Rent payment.

   10. On December 9, 2020 Landlord and Owner served on Debtor the Notice of Vacate for

                                                2
   Case 21-40065       Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41           Desc Main
                                    Document     Page 3 of 6


Nonpayment of Rent. Debtor failed to cure the default or vacate the Premises.

   11. On December 17, 2020 Landlord and Owner filed their Sworn Complaint for Forcible

Detainer Commercial Lease – Nonpayment of Rent as Cause No. 04-EV-20-01113 in the Justice

Court, Precinct 4, Collin County Texas (“Eviction”).

   12. On January 15, 2021 Debtor filed its voluntary petition under Chapter 11 of the Bankruptcy

Code in this Court.

   13. At the time of the filing of this Chapter 11 Bankruptcy, Debtor owed Landlord and Owner

Rent for the months of December 2020 and January 2021 totaling $31,430.38 ((Rent $14,286.54 +

Late Fee $1,428.65) * 2).

   14. Since the filing of this Chapter 11 Bankruptcy, Debtor has failed to pay post-petition Rent

for the months of February and March 2021 in the amount of $31,430.38 ((Rent $14,286.54 + Late

Fee $1,428.65) * 2).

   15. As of March 2020 Debtor has failed to pay Rent in the amount of $57,146.16, Late Fees in

the amount of $5,714.60 (including all late fees for March), for a total amount of $62,860.76.

   16. Debtor brings this Chapter 11 Bankruptcy, meanwhile, Debtor remains in possession of the

Premises, continues to fail to tender monthly Rent to Landlord and Owner, continues to fail to

remediate the breach and default of the Lease, and continues to operate his business out of the

Premises.

   17. Requiring the Debtor to assume or reject the Lease at this time does not impose any type of

hardship on the Debtor. Debtor failing to immediately assume or reject the Lease would impose a

severe hardship on GVH and Ferby.

                                      RELIEF REQUESTED

   18. GVH and Ferby request the entry of an order pursuant to 11 U.S.C. § 365(d)(2) and Fed. R.

Bankr. P. Rule 6006(b) compelling the Debtor to assume or reject the Lease.

   19. Section 365(d)(2) of the Bankruptcy Code provides the Court with the power to compel a

                                                 3
   Case 21-40065        Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41             Desc Main
                                     Document     Page 4 of 6


debtor to assume or reject an executory contract within a specified period of time:

               In a case under chapter . . . 11 . . . of this title, the trustee may assume or reject an
               executory contract…of the debtor at any time before the confirmation of a plan but
               the court, on the request of any party to such contract or lease, may order the trustee
               to determine within a specified period of time whether to assume or reject such
               contract . . .

11 U.S.C. §365(d)(2) (emphasis added); 11 U.S.C. §1107(a).

   20. “Congress intended this provision to ‘prevent parties in contractual or lease relationships

with the debtor from being left in doubt concerning their status vis-a-vis the estate.’” Univ. Med.

Ctr. v. Sullivan (In re Univ. Med. Ctr.), 973 F.2d 1065, 1079 (3d Cir. 1992) (citing S. Rep. No. 989,

95th Cong., 2d Sess. 59 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5845).

   21. Although the Bankruptcy Code provides chapter 11 debtors with a “breathing space” within

which to determine whether a particular executory contract should be assumed or rejected, such

“breathing space . . . is not without limits.” In re Enron Corp., 279 B.R. 695, 702 (Bankr. S.D.N.Y.

2002). The limit placed on the time for the debtor’s assumption/rejection determination by case law

and commentators is “reasonableness.” See, e.g., Dallas-Fort Worth Regional Airport Bd. v. Braniff

Airways, Inc., 26 B.R. 628, 636 (N.D. Tex. 1982). The determination of what constitutes a

reasonable time to assume or reject a particular executory contract is within the bankruptcy court’s

discretion and has to be decided in light of the particular facts of each case. See, e.g., S. St. Seaport

L.P. v. Burger Boys, Inc. (In re Burger Boys, Inc.), 94 F.3d 755, 760 (2d Cir. 1996); Theatre

Holding Corp. v. Mauro (In re Theatre Holding Corp.), 681 F.2d 102, 105 (2d Cir. 1982); Dallas-

Fort Worth, supra.; In re Adelphia Commc’ns Corp., 291 B.R. 283, 292 (Bankr. S.D.N.Y. 2003).

   22. Among the factors that the courts have used to determine what may constitute “reasonable

time” for the purposes of section 365(d)(2) of the Bankruptcy Code are the following: (a) the nature

of the interests at stake, (b) the balance of harm to the parties, (c) the safeguards afforded to the

parties, (d) the damage third parties may suffer beyond the compensation available under the

Bankruptcy Code, (e) the debtor’s failure or ability to satisfy post-petition obligations, (f) the

                                                   4
   Case 21-40065        Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41           Desc Main
                                     Document     Page 5 of 6


purposes of chapter 11, (g) the importance of the contract in question to the debtor’s reorganization,

and (h) whether the action to be taken is so in derogation of Congress’ scheme as to be said to be

arbitrary. See all cases collected in Adelphia, 291 B.R. at 292-94.

   23. The Court must make an equitable determination, based on the balance of harm, in light of

the particular circumstances of the parties to the Lease. In applying the Adelphia factors, HC

respectfully submits that the circumstances in this case should persuade the Court to compel the

assumption or rejection of the Lease.

   24. The Debtor has an obligation under the Lease and section 365(d)(3) to timely perform all

obligations under the Lease arising after the Petition Date until the Lease is rejected. This includes

the Debtor’s obligation under the Lease to pay rent, and pay additional expenses in the form of taxes

and insurance.

   25. Requiring the Debtor to assume or reject the Lease at this time, 59+ days after the Petition

Date, does not impose any type of hardship on the Debtor. Conversely, compelling GVH and Ferby

to be bound to the Lease upon the Premises, with the Premises 100 percent leased to Debtor, under

which Debtor has failed to pay two pre-petition monthly Rent payments and two post-petition

monthly Rent payments is a significant hardship to GVH and Ferby.

   26. Consequently, GVH and Ferby submit that the facts and circumstances in this case warrant

entry of an order compelling the Debtor to reject the Lease and allow GVH and Ferby to take

appropriate steps to limit its damages.

                                           CONCLUSION

   27. WHEREFORE, Landlord GVH, Inc. and Owner The Ferby Corporation, respectfully request

that this Court enter an order compelling the immediate assumption or rejection of the Lease and

granting GVH, Inc. and The Ferby Corporation such further relief as is just and proper.



   Submitted on this Monday, March 15, 2021.

                                                  5
   Case 21-40065       Doc 50     Filed 03/15/21 Entered 03/15/21 20:16:41          Desc Main
                                    Document     Page 6 of 6


                                            Respectfully,

                                            THE KAPIOLTAS LAW FIRM, P.L.L.C.

                                            /s/ Tom Kapioltas
                                            Thomas L. Kapioltas
                                            Texas Bar No. 24032614
                                            2150 S. Central Expressway, Ste. 200
                                            McKinney, Texas 75070
                                            T: 214-764-9232
                                            F: 888-223-8151
                                            Email: tom@kapioltas.com



                                 CERTIFICATE OF SERVICE

       I certify that on March 15, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Eastern District of
Texas, Sherman Division or by U.S. first class mail.

                                                    /s/ Tom Kapioltas
                                                     Thomas L Kapioltas




                                                6
